DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 is treated herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites the use of semi essential amino acids in an amount of 17.9 mg/mL of yeast autolysate, however the pending specification is clear that . The source of amino acids is yeast autolysate, containing acc. to preliminary assumptions a total of approx. 31 mg of amino acids per mL, of which essential and non-essential amino acids will be 17.9 mg/mL (see top of page 4).  There is no discussion of semi amino acids, and support is only for 17.9 mg/mL of essential and non-essential amino acids, or approx. 31 mg of amino acids per mL. Therefore this is new matter.
Further, the Office requests that when an amendment is made to the claims, that Applicant cite where support for such a thing can be found in Applicant’s disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It remains unclear as to how the sources of the claimed: 1. yeast autolysate, 2. amino acids, and 3. natural dietary fiber further limit the claim. 
For example, the claim asserted that the yeast autolysate is obtained from waste yeast slurry without added salt or ethyl alcohol.  This does not limit the beverage to no added salt or no ethyl alcohol, therefore it is unclear what this is imparting to the composition claimed.

Twice amino acids were introduced in the claim prior to “the amino acid content” being recited, therefore it is unclear as to which amino acid is being referred to when “the amino acid content in yeast autolysate” is claimed.  Also “the amino acid content in yeast autolysate” lacks antecedent bases because an amino acid content in yeast autolysate was not previously introduced in the claim.

The claim segregates the yeast autolysate and the amino acid, with an indent, which indicates they are distinct ingredients, then the claim asserted the amino acids are provided as a component of the yeast autolysate, which imparts a yeast autolysate, comprising amino acids.  Because of the  multiple ways to interpret these ingredients the claim is unclear.

	The claim requires wherein the amino acids content in yeast autolysate is on average 31 mg of amino acids per mL of yeast autolysate.  It is unclear as to what on average means.  Does the composition have about 31 mg of amino acids per mL of yeast autolysate or something else?

	The claim recites another component, a dietary fiber suspension and then claims the component is obtained from fragmented, diluted 1:1 brewers' grains in which a soluble fraction of dietary fibre makes up 3.5% of dry mass while an insoluble fraction makes up 21% of dry mass.  Since the claim is toward a beverage, it is unclear as to what the claimed structure of the dietary fiber, a suspension, imparts to the beverage itself. It is also unclear whether the claim is trying to claim dietary fiber, comprising: soluble fiber in an amount of 3.5% dry mass, and insoluble fiber in an amount of 21% dry mass, or something else.

The claim requires 2g/100 mL of dietary fibre from fragmented brewers' grains, comprising: 3.5% of dry mass of soluble dietary fibre, and  21% of dry mass of insoluble dietary fiber, however, since there 100 % of fiber in dietary fiber and only the two claimed types, it is unclear as to how they do not add up to 100 % of the dietary fiber, therefore some critical element is missing from the claim.

The claim recites “amino acids, wherein the amino acids content in yeast autolysate is on average 31 mg of amino acids per mL of yeast autolysate, of which essential and semi  essential amino acids is 17.9 mg/mL of yeast autolysate”, however, there is no nexus to the claimed autolysate (the 2nd component) therefore it is unclear as to what amount of the amino acids are require in the beverage, if any.
Also since autolysate is referred to multiple times in the claim, when a single occurrence of antecedent basis is recited, it is unclear as to which autolysate is being referred to.





Claim Interpretation
The claim is wordy and confusing, therefore with regard to the prior art, claim 1 encompasses a beverage comprising: 
non-alcoholic beer; 
5.6% w/v of a yeast autolysate, comprising:
amino acids, including essential and non-essential amino acids; 
at least 0.56 w/v% of dry mass of Saccharomyces cerevisiae yeast (i.e. at least 10 w/v% of the yeast autolysate);
2g/100 mL of dietary fibre from fragmented brewers' grains, comprising: soluble dietary fibre, and  insoluble dietary fiber;
barley malt; 
bitter;
aromatic hops and 
lactic acid as an acidity regulator;
wherein the yeast autolysate is obtained from waste yeast slurry without added salt or ethyl alcohol; 
wherein the dietary fiber is obtained from fragmented, diluted 1:1 brewers' grains.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liebert in view of the combination of Navratil, Aroxa and Zimlich (5,439,701).
Liebert: EP2995204B1; Method for the preparing of a food or a precursor of the same, food or a precursor of the same, and uses of same; published Dec. 28, 2016 

Navratil: Production of non-alcoholic beer using free and immobilized cells of Saccharomyces cerevisiae deficient in the tricarboxylicacid cycle; Biotechnol. Appl. Biochem. (2002)35, 133–140 (Printed in Great Britain).

Aroxa: Methional: published online at least by 1/04/2013 at https://web.archive.org/web/20130104222554/https://www.aroxa.com/beer/beer-flavour-standard/methional/

Liebert teaches methods of making beverages, including non-alcoholic beer (see the para. starting: “The term "food" or "food" according to the invention…”).

Non-alcoholic beer
As discussed above, Liebert teaches methods of making beverages, including non-alcoholic beer (see the para. starting: “The term "food" or "food" according to the invention…”), meaning the beverage comprises non-alcoholic beer, as claimed.



Autolysate of yeast cells
Liebert teaches the use of brewers’ yeast (i.e. spent yeast from the brewing process) comprising amino acids (see definitions of autolysate and extract), therefore provides yeast autolysate comprising amino acids, as claimed. 
Liebert teaches the use of autolysate 35 times throughout in the reference, including in claims 1 and 10. 
Liebert teaches the yeast product is obtained from obtained from waste yeast slurry containing Saccharomyces cerevisiae yeast (see para. starting: “Furthermore, the yeast product can be obtained..”, and ref. clms. 3 and 6), as claimed.  Because the claimed amount of Saccharomyces cerevisiae yeast is so small, at least 0.56 w/v%, it would be reasonable to expect there is at least this much in the Saccharomyces cerevisiae yeast slurry to be called by this name, therefore this would be obvious.

Liebert does not teach the waste yeast slurry has added salt or ethyl alcohol, therefore it is without it, as claimed. 

Amount of autolysate of yeast cells
Liebert does not discuss the use of 5.6% w/v yeast autolysate, as claimed. 
Navratil also teaches about making non-alcoholic beer and further provides the use of autolysate, an extract from Saccharomyces cerevisiae yeast and its mutant strains to achieve low ethanol contents for non-alcoholic status, coloring intensity, pH, total nitrogen, FAN and polyphenols (see Results and Table 1), and further shows the use of from 2.7 to 12 wt% of the extract, depending on how its measured, in the wort (12 & w/w) or of the beer (2.7 to 4.21 % w/w).  
Aroxa teaches that beer standard flavors, include methional from autolyzed yeast, the signature flavor note in low and non-alcoholic beers (see short article).
In this case, secondary considerations, such as the function of the amount of autolysate in the non-alcoholic beer (Navratil showing 2.7 to 4.21 % w/w), for flavoring because of its methional content (Aroxa). 
The teachings above do not discuss the claimed amount of yeast autolysate in the non-alcoholic beer: 5.6% w/v, however, the question of obviousness must be resolved on the basis of the considerations above.
The references provided show the use of the specifically claimed type of autolyzed yeast for making non-alcoholic beer (Liebert), in an amount that is close to that claimed (Navratil), where its function in the beverage is for flavor enhancement due to its methional content (Aroxa).
The "mere existence of differences between the prior art and an invention does not establish the invention's non-obviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making non-alcoholic beer using yeast autolysate from Saccharomyces cerevisiae, as the modified teaching above, to include the use of 5.6% w/v yeast autolysate, as claimed, because in this case the gap between the prior art and the claimed invention may not be so great as to render the limitation nonobvious to one reasonably skilled in the art because the facts herein show that the spent yeast set is used for flavoring it would have been obvious to one of ordinary skill in the art after consideration of all the facts, that amounts of flavoring used to make beverages are subjected to the maker pallet. Flavoring is an organoleptic property that varies from individual to individual, therefore one person may perceive the same flavor with more or less of a flavoring than another person would, and the desired effect wherein one of ordinary skill in the art would bridge the gap or in this case, based on their own taste buds or perceived flavor profiles. 

Amino acids
Liebert teaches the use of amino acids imparts by the yeast product (see definitions of autolysate and extract, and para. starting: “ In connection with the yeast product…”), as claimed.
As for the types of amino acids in the composition, the teaching of the use of amino acids encompasses essential and semi-essential type, because in this specific case the various permutations of types of amino acids in the generic are so small (essential, non-essential and semi-essential that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages with amino acids, as the modified teaching above, to include the specifically claimed type, essential and semi-essential, as claimed, because in this specific case the various permutations of types of amino acids in the generic are so small (3) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4
Dietary fiber
Liebert teaches the use of dietary fiber (see the para. starting: The addition of β-glucan to the food of the invention…”), and teaches the use of at least 0.25 g per serving (see the para. starting: “To the food or one of its precursors…”), which encompasses the claim of 2g/100 mL (2 wt%) dietary fiber.
The teaching of the use of dietary encompasses soluble and non-soluble types, because in this specific case the various permutations of types of dietary fiber in the generic are so small  that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only three alternatives.


Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages using dietary fiber, as the modified teaching above, to include the specifically claimed types, soluble and non-soluble, as claimed, because in this specific case the various permutations of types the generic are so small (two) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Type of dietary fiber
Liebert does not discuss the use of the claimed type, dietary fiber obtained from fragmented brewers' grains.
Zimlich also teaches methods of making food products, including beverages (8, 3+) and further provides they include a powdered (i.e. fragmented) flavoring composition (2, 45+) made from thin stillage/brewers’ grain/distillers’ grain) and brewers’ yeast from beer (3, 27+). 
Zimlich teaches that said flavoring product comprises dietary fiber (3, 5+) from the distillers grain (5, 8+).
Since Zimlich provides the use of fiber from brewers’ grain that is powdered, it reads on the dietary fibers being from fragmented brewers’ grain.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising brewers’ yeast, as Liebert, to include fiber from fragmented brewers’ grain, as claimed, because Zimlich illustrates that the art finds fiber from fragmented brewers’ grain as being suitable for similar intended uses, including methods of making beverages comprising brewers’ yeast (see MPEP 2144.07). further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done and published, one of skill in the art would have had a reasonable expectation of success.

Other ingredients
On hops: Liebert teaches the use of hop bitter substances including those with acid (i.e. aromatic hops, bitters) (top of pg. 5, and State of the Art section on pg. 6).
On barley malt: Liebert teaches the beverage is malted which means it comprises barley malt (see the State of the Art section on pg. 6; and pg. 13, para starting: “The foodstuffs produced according to the invention…”).
On lactic acid: The modified teaching, in Navratil provide a variety of ways to achieve lactic acid, as acidity regulator, in a non-alcoholic beer, including: added lactic acid; fermentation with lactic acid bacteria that produces lactic acid (2nd full para. on pg. 133); and by using Saccharomyces cerevisiae yeast wherein the mutant stains product lactic acid in concentrations high enough that allow the production of non-alcoholic beer without the need to use bacteria to form lactic acid (see Discussion).
Navratil teaches that the lactic acid in the non-alcoholic beer is used because this type of beverage is much more sensitive to microbial  contamination  than  a  normal  alcoholic  beer, therefore in order  to  avoid  this  risk,  the  pH  value  of  wort  must  be decreased (2nd full para. on pg. 133).  Therefore, one of skill in the art would be motivated to have lactic acid in a non-alcoholic beer, as claimed, regardless of its source.

Intended use non-alcoholic
Liebert teaches that beer is non-alcoholic (see the para. starting: “The term "food" or "food" according to the invention…”).

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Response to Arguments
NOTE: The examiner encourages Applicant to clean up the claim language so that it is definite and more examination time can be spent on a specific composition versus the continuing 112(a) and 112(b) issues.

It is asserted, that no new matter has been added to the amended claim, however, Applicant provides no citation to semi-essential amino acids or the amounts of amino acids claimed, which appear to be new matter.

It is asserted, that the claim objections have been resolve.
In response, Applicants timely response is appreciated, and said Objection is not re-issued herein, however, the claims remain wordy and confusing and the matter of claim format has now risen to a 112(b) indefinite issue.

It is asserted, that  withdrawal of the 112(a) rejection is respectfully solicited in light of the claim amendments.
In response, said rejection is not re-issued, however, please see the new New Matter rejection.

It is asserted, that the claim amendments resolve the prior 112(b) issues. 
In the case of the yeast autolysate, Applicant states it is not added as a flavor additive. Its function is completely different, as it is added as a source of amino acids, especially essential amino acids that are not produced by our body. The source of autolysis is yeast thicket used in brewery production. The yeast thicket is a suspension of a huge amount of live yeast in an aquatic environment. There are about 10 ^ 8 live yeast in 1 ml of the yeast slurry. The term "autolysate" means that a natural perforation took place of cell walls of the yeast cells and their content was released into the external environment. In the Applicant's solution, the substances that go outside are primarily free amino acids. In summary the source of the autolysate is the yeast thicket of brewing yeast and the source of amino acids is the described above autolysate. Further, in case of the Applicant's autolysate, more than half of the amino acids contained in it are exogenous amino acids, i.e. those that are necessary for the human diet (essential and semi-essential amino acids is 17.9 mg / per mL of yeast autolysate). Therefore, the autolysate is added to the Applicant's alcohol-free products so that they can provide the consumer, apart from the hydration itself, also with valuable amino acids, including particularly valuable exogenous amino acids. 
In response, the claim language remains indefinite for this reason, as the claim is indefinite as to what is specifically in the beverage claimed.  Applicant has been encouraged to present a claim that is clear, however, the claim remains confusing for many reasons noted above.  Please draft a claim that is clear as to what is in the beverage that is claimed.

It is noted that the response does not explain how the attorney believed the cited cases should not be applied to the 35 USC 103 rejection at issue, therefore, no supposed errors in the rejection of record are presented, and this argument does not comply with 37 CFR 1.111(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793